Case 1:18-cv-00574-RMB-KMW Document 186 Filed 11/01/18 Page 1 of 3 PageID: 33655




  Keith J. Miller, Esq.                           Liza M. Walsh
  Michael J. Gesualdo, Esq.                       Christine I. Gannon
  ROBINSON MILLER LLC                             William T. Walsh, Jr.
  One Newark Center, 19th Floor                   WALSH         PIZZI    O’REILLY
  Newark, NJ 07102                                FALANGA LLP
  Telephone: (973) 690-5400                       One Riverfront Plaza
  kmiller@rwmlegal.com                            1037 Raymond Blvd., Suite 600
  mgesualdo@rwmlegal.com                          Newark, NJ 07102
                                                  Telephone: (973) 757-1100
  Attorneys for Plaintiffs                        lwalsh@walsh.law
                                                  cgannon@walsh.law
                                                  wwalsh@walsh.law

                                                  Attorneys for Defendants
                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW JERSEY
  GENENTECH, INC., a Delaware
  corporation, BIOGEN, INC., a
  Delaware corporation, HOFFMANN-           Civil Action No. 18-00574 (RMB) (KMW)
  LA ROCHE INC., a New Jersey
  Corporation, and CITY OF HOPE, a          AND related action,
  California not-for-profit organization,
                                            Civil Action No. 18-11553 (RMB) (KMW)
                Plaintiffs,
                                            Judge Renée Marie Bumb
                v.

  CELLTRION, INC., a Korean                 JOINT STIPULATION OF
  corporation, CELLTRION                    VOLUNTARY DISMISSAL
  HEALTHCARE CO. LTD., a Korean
  corportion, TEVA
  PHARMACEUTICALS USA, INC., a
  Delaware corporation, and TEVA
  PHARMACEUTICALS
  INTERNATIONAL GmbH, a Swiss
  corporation,

                Defendants.
Case 1:18-cv-00574-RMB-KMW Document 186 Filed 11/01/18 Page 2 of 3 PageID: 33656



        This stipulation is made by and between Plaintiffs Genentech, Inc., Biogen,

  Inc., and Hoffmann-La Roche Inc. (collectively, “Plaintiffs”)1 and Defendants

  Celltrion, Inc., Celltrion Healthcare Co. Ltd., Teva Pharmaceuticals USA, Inc., and

  Teva Pharmaceuticals International GmbH (collectively, “Defendants”).

        WHEREAS, Plaintiffs and Defendants have asserted various claims and

  counterclaims in the instant action; and

        WHEREAS, Plaintiffs and Defendants have entered into a settlement

  agreement, and mutually agree to voluntarily dismiss all claims and counterclaims

  asserted in this action without prejudice;

        NOW THEREFORE, IT IS HEREBY JOINTLY STIPULATED by

  Plaintiffs and Defendants that:

            1. Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), all claims,

               counterclaims, and demands asserted in this case are hereby dismissed

               without prejudice;

            2. Each party will bear its own attorneys’ fees and costs with respect to this

               lawsuit.

        For the avoidance of doubt, Plaintiffs and Defendants additionally stipulate to

  the termination of all terms, conditions, agreements, and obligations of the parties set

  forth in the August 29, 2018 stipulation so-ordered by this Court on September 7,


  1
    Plaintiff City of Hope was dismissed as a party to this lawsuit by previous order of
  the Court. D.I. 174 in Case No. 18-00574, D.I. 4 in Case No. 18-11553.
Case 1:18-cv-00574-RMB-KMW Document 186 Filed 11/01/18 Page 3 of 3 PageID: 33657



  2018. D.I. 126 in Case No. 18-00574.

  Dated: November 1, 2018

  By: /s/ Keith J. Miller                By: /s/ Liza M. Walsh
  Keith J. Miller, Esq.                  Liza M. Walsh
  ROBINSON MILLER LLC                    WALSH PIZZI O’REILLY
  One Newark Center, 19th Floor          FALANGA LLP
  Newark, NJ 07102                       One Riverfront Plaza
  Telephone: (973) 690-5400              1037 Raymond Blvd., Suite 600
  kmiller@rwmlegal.com                   Newark, NJ 07102
                                         Telephone: (973) 757-1100
  David I. Gindler (pro hac vice)
                                         lwalsh@walsh.law
  Gary N. Frischling (pro hac vice)
  Keith A. Orso (pro hac vice)           Elaine H. Blais (pro hac vice)
  Ian R. Washburn (pro hac vice)         Daryl Wiesen (pro hac vice)
  Josh B. Gordon (pro hac vice)          GOODWIN PROCTER LLP
  Yite John Lu (pro hac vice)            100 Northern Ave.,
  IRELL & MANELLA LLP                    Boston, MA 02210
  1800 Avenue of the Stars, Suite 900
  Los Angeles, CA 90067-4276             Michelle S. Rhyu (pro hac vice)
  Attorneys for Plaintiffs               COOLEY LLP
                                         3175 Hanover Street
                                         Palo Alto, CA 94304-1130

                                         Eamonn Gardner (pro hac vice)
                                         COOLEY LLP
                                         4401 Eastgate Mall
                                         San Diego, CA 92121-1909
                                         Attorneys for Defendants
